 In theMatters of LUCKENBACH STEAMSHIPCOMPANY,INC.,Asso-CIATED-BANNING COMPANY,UNITEDFRUITCOMPANY,DOLLARSTEAMSHIP LINES, SAN FRANCISCO STEVEDORINGCOMPANY,AMERI-CAN-HAWAIIANSTEAMSHIP COMPANY, MATSON NAVIGATION COM-PANY,MCCORMICK STEAMSHIPCOMPANY, UNIONSTEAM SHIPCOMPANY OFNEW ZEALAND,LTD.,NELSON STEAMSHIPCOMPANY,OCEAN TERMINALS,INC.,PACIFICSTEAMSHIP LINES, ARROW LINE,PACIFIC ORIENTAL TERMINALSCOMPANY, NIPPONYUSEN KAISHALINE, GRACE LINE, BAY CITIES TRANSPORTATIONCOMPANY, WIL-LIAM,DIMOND & COMPANY,SUDDEN & CHRISTENSON,KINGSLEYCOMPANY OF CALIFORNIAandGATEMEN,WATCHMEN AND MISCEL-LANEOUSWATERFRONT WORKERS UNION,LOCAL38-124;INTERNA-TIONAL LONGSHOREMEN'S ASSOCIATIONCases Nos. R-41 to 1-60, inclusiveDecided August 31, 1936Water Transportation.Industry-Electaon Ordered:controversy concerningrepresentation of employees-majority status disputed by employer-questionaffecting commerce : employees in occupations directly connected with interstatecommerce-UnitAppropriate for Collective Bargaining:community of interest;eligibility for membership in only organization amongemployees-Certificationof Representatives.Mr. Bertram EdisesandMr. David C.Shawfor the Board.Mr. Gregory A. HarrisonandMr. Frank C. Gregory,of SanFrancisco,Cal., for Luckenbach Steamship Co., Inc., United FruitCo., Dollar Steamship Lines, San Francisco Stevedoring Co., Ameri-can-Hawaiian Steamship Co., Matson Navigation Co., McCormickSteamship Co., Nelson Steamship Co., Ocean Terminals, Inc., PacificSteamship Lines, Arrow Line, Pacific Oriental Terminals Co., GraceLine,Williams Dimond & Co., Sudden&Christenson,and KingsleyCompany of California.Mr. J. L.King, Jr.,of San Francisco,Cal., for Union Steam ShipCompany ofNew Zealand, Ltd.Or. H. J. Surratt,of San Francisco,Cal., for Bay Cities Trans-portation Co.Mr. H. P.MelnikowandMr.Janes Landye,of San Francisco,Cal., for the Union.Mary Lemon Schleifer,of counsel to the Board.181 182NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF CASEOn April 1, 1936, Gatemen, Watchmen and Miscellaneous Water-frontWorkers Union, Local 38-124; International Longshoremen'sAssociation, hereinafter referred to as the Union, filed 20 petitionswith the Regional Director for the Twentieth Region alleging thata question affecting commerce had arisen concerning certain classesof employees employed by Luckenbach Steamship Company, Inc.,Associated-BanningCompany,'UnitedFruitCompany,DollarSteamship Lines,2 San Francisco Stevedoring Company, American-Hawaiian Steamship Company, Matson Navigation Company, Mc-Cormick Steamship Company, Union Steam Ship Company of NewZealand, Ltd., Nelson Steamship Company, Ocean Terminals, Inc.,3Pacific Steamship Lines,4 Arrow Line, Pacific Oriental TerminalsCompany,5 Nippon Yusen Kaisha Line, Grace Line, Bay CitiesTransportation Company, Williams Dimond & Company, Sudden &Christenson and Kingsley Company of California, and requestinginvestigations and certifications of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, approved July 5,1935.On May 22, 1936, the National Labor Relations Board, herein-after referred to as the Board, duly authorized the Regional Directorfor the Twentieth Region to conduct investigations and provide forappropriate hearings in connection therewith.On May 29, 1936, theRegional Director issued and duly served notices to each of the Com-panies named above, of a hearing to be held on June 22, 1936, atSan Francisco, California. Copies of the notices of hearing were sentto the Union.Pursuant to amended notices of hearing duly served upon all theCompanies named above and upon the Union, a hearing was heldbefore Charles A. Wood, a Trial Examiner duly designated by theBoard, in San Francisco on July 15 and continued on July 16 and 17,1936.The Union and all of the Companies named above were rep-resented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evi-dence bearing on the issues was afforded all parties.By stipulationof all parties concerned, it was agreed that one hearing should beheld and that the evidence adduced should apply to each of the Com-panies severally.Many objections to the admission of evidence were1Erroneouslydesignated as Associated Terminals Company in the petition.2Erroneously designated as Dollar Steamship Lines, Inc Ltd in the petitionDErroneously designated as General Steamship Corporation, Ltd , in the petition.4Erroneously designated as Admiral Line in the petition.5Erroneously designated as Silver Java Pacific Line in the petition. DECISIONS AND ORDERS183made by counsel representing the Companies.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.Upon the evidence adduced at the hearing and from the entirerecord now before it,the Board makes the following :FINDINGS OF FACTI.THE COMPANIESLuckenbach Steamship Company, Inc., a New Jersey corporationdoing business in California,is engaged in the business of transport-ing freightand passengers in interstate commerce onships whichdock at San Francisco,California.Associated-Banning Company, a California corporation, is en-gaged in the business of furnishing stevedores and clerks for theNippon Yusen Kaisha Line and Pier 25, San Francisco,California.The stevedores and clerks employed by this company handle freightat the,docks of San Francisco,California,carried on ships engagedin foreign commerce.United Fruit Company,a New Jersey corporation doing businessin California,is engaged in the transportation of freight and passen-gers in interstate and foreign commerce on ships which dock at SanFrancisco,California.Dollar Steamship Lines, a Delaware corporation doing business inCalifornia,is engaged in the transportation of freight and passen-gersin interstateand foreigncommerce onships which dock at SanFrancisco,California.San Francisco Stevedoring Company, a California corporation, isengaged in the business of stevedoring,and in the course and conductof such business loads and discharges cargo at the docks at SanFrancisco,California,carried on ships engaged in interstate andforeign commerce.American-Hawaiian Steamship Company, a Delaware corporationdoing business in San Francisco,California,is engaged in the busi-ness of transporting freight in interstate commerce on ships whichdock at San Francisco,California.Matson Navigation Company, a California corporation,is engagedin the business of transporting freight and passengers in interstatecommerce on ships which dock at San Francisco,California.It alsoacts as agent for otherstearnship - companies,-transporting freightand passengers in foreign commerce.McCormick Steamship Company, a California corporation, is en-gaged in the business of transporting freight in interstate commerce 184NATIONAL LABOR RELATIONS BOARDand freight and passengers in foreign commerce on ships which dockat San Francisco, California.Union Steam Ship Company of New Zealand, Ltd., a New Zealandcorporation doing business in California, is engaged in the businessof transporting freight and passengers in foreign commerce on shipswhich dock at San Francisco, California.Nelson Steamship Company, a California corporation, is engagedin the business of transporting freight and passengers in interstateand foreign commerce on ships which dock at San Francisco, Cali-fornia.6Ocean Terminals, Inc., a California corporation, is engaged in thebusiness of stevedoring and in the course and conduct of such busi-ness loads and discharges cargo at the docks of San Francisco, Cali-fornia, carried on ships engaged in interstate and foreign commerce.Pacific Steamship Lines, a Nevada corporation doing business inCalifornia, is engaged in the business of transporting freight andpassengersin interstate and foreign commerce on ships which dockat San Francisco, California.Arrow Line is engaged in the business of transporting freight ininterstate commerce on ships which dock at San Francisco, California.Pacific Oriental Terminals Company, a California corporation, isengaged in the business of stevedoring and in the course and conductof such business loads and discharges cargo at the docks of San Fran-cisco, California, carried on ships engaged in interstate and foreigncommerce.Nippon Yusen Kaisha Line is engaged in the business of trans-porting freight and passengers in foreign commerce on ships whichdock at San Francisco, California.Grace Line, a Maryland corporation doing business in California,is engaged in the business of transporting freight and passengers ininterstate and foreign commerce on ships which dock at San Fran-cisco,California.Bay Cities Transportation Company is engaged in the businessof transporting freight by barges. In the course and conduct of suchbusiness it receives and transports freight bound to and from shipsengaged in transporting freight in interstate and foreign commerce.Williams Dimond & Company, a California corporation, is en-gaged in the business of representing steamship companies as agentsO An order of the United States District Court for the Northern District of California,No. 27277-S,dated May 15, 1936, appointed a trustee for the Charles Nelson Company andits subsidiary,the Nelson Steamship Company, in reorganization'proceedings under Sec.77B of the Bankruptcy Act. Such an order has been held not to suspend or interfere witha proceeding under the National Labor Relations Act. SeeIn the Matter of EnglanderSpring Bed Company,Inc , decided July 1, 1836, by the United States District Court, East-ern District of New York. DECISIONS AND ORDERS185and in connection with such activities performs services on the docksof San Francisco, California for the account of steamship companiesengaged in interstate and foreign commerce.Sudden & Christenson, a California corporation, is engaged in the,business of transporting freight in interstate commerce on shipswhich dock at San Francisco, California.Kingsley Company of California, a California corporation, is en-gaged in the business of transporting freight in interstate and for-eign commerce on ships which dock at San Francisco, California.All of the above Companies may be divided into four categories byreason of their activities :1.Those directly engaged in the transportation of freight and/orpassengers in interstate and/or foreign commerce.This category in-cludes Luckenbach Steamship Company, Inc., United Fruit Com-pany,DollarSteamshipLines,American-Hawaiian SteamshipCompany,Matson Navigation Company, McCormick SteamshipCompany, Union Steam Ship Company of New Zealand, Ltd.,Nelson Steamship Company, Pacific Steamship Lines, Grace Line,Sudden & Christenson and Kingsley Company of California;2.Those engaged in the loading and unloading of freight fromships engaged in interstate and/or foreign commerce.This cate-gory includes Associated-Banning Company, San Francisco Steve-doring Company, Ocean Terminals, Inc. and Pacific Ocean TerminalsCompany ;3.Williams Dimond & Company engaged as the agent of steam-ship companies engaged in interstate and -foreign commerce andwhich, in connection with such activities, performs services on thedocks of San Francisco, California for the account of such steamshipcompanies; and4.Bay Cities Transportation Company, engaged in receiving andcarrying freight bound to and from ships engaged in interstateand foreign commerce.We find that all of the Companies engaged in, the activities de-scribed in the four categories above are engaged in transportationand commerce between the States and/or between the United Statesand foreign countries and in operations directly involved in suchtransportation and commerce.Testimony was introduced at the hearing that no employees in thecategories involved are employed by Arrow Line or by NipponYusen Kaisha Line, such persons used by Arrow Line being em-ployees of Sudden & Christenson, and by Nippon Yusen Kaisha Line,employees of Associated-Banning Company.For this reason thepetitions as to these two Companies will be dismissed and these Com-panies will not be included in the remainder of this decision. 186NATIONAL LABOR RELATIONS BOARDII.THE UNIONGatemen,Watchmen and MiscellaneousWaterfrontWorkersUnion, Local 38-124,is a labor organization which is a local of In-ternational Longshoremen'sAssociation,affiliated with the AmericanFederation of Labor. It was organized and received a charter fromthe International Longshoremen's Association in December,1935.Itsmembership is confined to gatemen,watchmen and those miscel-laneous waterfront workers who are not eligible for membership inthe established International Longshoremen'sAssociation locals.The Union lists the following classes as those waterfront workerswho are eligible for membership and on whose behalf these petitionswere filed :1.Watchmen-who are divided into three categories :(a)Gatemen-defined as men stationed at dock entrances,whose duties are chiefly to inspect tickets and credentials of per-sons seeking admission to the docks;(b)Dock and cargo watchmen-defined as men who patroldocks for purposes of protection against fire and theft and whoreport irregularities to the companies; and(c)Hatch watchmen-defined as men stationed in the hatchesof vessels during the loading or unloading of cargoes to observethe condition of cargo, report damaged goods,and preventpilfering.2.Baggagemen and porters-defined as men employed on pas-senger ships on days of sailing and arrival of ships to take care ofpassengers'handluggage.3.Storemen-defined as men employed in handling ship's storesfrom dock to ship and vice versa.4.Gearmen-defined as men employed on the docks in the manu-facture and maintenance of stevedoring gear.This category includessailmakers but does not include men who transport gear from shopto ship.?5.Linemen-defined as men employed to take and cast off ships'lines.6.Sliders-defined as men employed on two-story docks to trans-fer cargo from one dock level to another.7.Janitors and sweepers-janitors are defined as men who regu-larly do janitorial work in the dock offices.Sweepers are definedas men who regularly perform such services including the clearingup of debris and removing of rubbish from the docks.''Such persons are eligible for membership in International Longshoremen's AssociationLocal 38-79. DECISIONS AND ORDERS1878.Inventory clerks-defined as men engaged in the checking andinspection of damaged and pilfered cargo in inventory corrals, andwho frequently repair the same.9.Dock and ship oil pumpers-defined as men engaged in loadingand discharging bulk liquid cargo.10.Handymen-defined as men engaged as roustabouts or helperswho do odd" jobs on the docks or on ships which are docked.All of the activities performed by the above classes of employeesare essential to the conduct of the interstate and/or foreign com-merce in which the above-named Companies are engaged.We findthat the employees herein involved are directly engaged in transpor-tation and commerce between the States and/or between the UnitedStates and foreign countries.III.QUESTION CONCERNING REPRESENTATIONOn or about March 5, 1936, the Union sent letters to each of theabove named Companies requesting that each of the Companies meetwith the Union for the purpose of arriving at an agreement concern-ing the wages, hours and working conditions of their employees whowere engaged in the above named classes and who were members ofthe Union.A majority of the Companies addressed replied in exactlythe same terminology asking that the Union enumerate and defineaccurately each class of employees they claimed to represent andpresent evidence that they represented the classes of employees inquestion.It is apparent that a question has arisen as to whether ornot the Union represents such classes of employees.This questioncan best be determined by the holding of an election by secret ballot.The question which has arisen concerning the representation ofthe above classes of employees of the above named Companies tendsto lead to labor disputes burdening and obstructing commerce andtransportation between the States and between the United Statesand foreign countries and the free flow of such commerce and trans-portation.IV.THE APPROPRIATE UNITThe Union states that the miscellaneous workers set forth anddefined above constitute a unit appropriate for the purposes of col-lective bargaining.The reasons given by the Union for this con-tention are that these classes of employees are not eligible for mem-bership in any of the other International Longshoremen's Associa-tion locals; that many of these employers employ only some of theseclasses of employees and that often only a few persons are employedby each employer in those classes which he employs; and that an or- 188NATIONALLABOR RELATIONS BOARDganization exists in which all are eligible for membership and whichcan therefore represent all of these employees.The evidence sub-stantiates all of the contentions of the Union.The evidence alsoshows that some of these dock workers are regular employees em-ployed by the week or month, some are casual employees workinga portion of the time for one employer and at other times for anotherand that the rates of pay and working conditions vary among theCompanies for comparable work; that some work on a per diembasis and some work on an hourly basis, and that many do workat one time which comes under one of the above classifications andat other times work under another classification.Due to these pecu-liar circumstances of employment these employees feel that the needfor collective bargaining is great and desire to be joined in one unit.to enhance their collective bargaining strength.The employers didnot advance any cogent reasons in opposition to such a unit.Theposition of the employers was that most of these employees areeligible formembership in other International Longshoremen'sAssociation locals and are covered by existing contracts and thatwatchmen should not be included in the unit because of reasons setforth hereafter.But as stated above, the evidence shows that theseemployees, as defined above, are not eligible for membership eitherin other International Longshoremen's Association locals or in anyother labor organization which has contracts with these employers.The employers contend that watchmen should riot be included inthe bargaining unit because of the peculiar nature of their duties.They claim, first, that if the watchmen are members of the sameunion as the men they are engaged to watch they will not exercisetheir duties in the same independent manner that they would if theywere not members of the same organization and, second, that if astrike occurs among the other members of the Union, the watchmenwould be compelled to join the strikers, and the docks would be leftunguarded.Some testimony of a vague and general nature wasintroduced on behalf of some of the employers to show that pilfer-ing and vandalism had increased since the organization of the Union.It is noteworthy that the only specific instance testified to was onewhere a watchman who was a member of the Union had promptlyreported to his employer and to International Longshoremen's Asso-ciation Local 38-79 the case of a longshoreman whom he had 'de-tected pilfering.The contention of the employers that the watch-man would in the event of a strike join the strikers is perhaps well--founded, but the inconvenience suffered by the employers in sucha case differs-only in degree from the inconvenience suffered when.any other type of employee goes on strike. In addition, the testis DECISIONS AND ORDERS189mony, shows that at the time of a strike of the ship's clerks em-ployed by Luckenbach Steamship Company, inc., although thewatchmen joined in the strike on the instruction of the strikingunions, some of the watchmen remained on duty until the docks werecleared and the companies had secured other watchmen.The employers contend as a further reason against includingwatchmen in the bargaining unit that many of the watchmen em-ployed by them are special police officers who hold licenses as suchfrom the Board of Police Commissioners of San Francisco 8 andthat a rule of the Board of Police Commissioners provides : "NoSpecial Police Officer shall belong to any organization, association,society or group, the activities or purposes of which will in any wayinterefere with or control the work or services of any Special PoliceOfficer in such official capacity."The employers interpret this rule aspreventing special police officers from joining a labor organization.The Union does not so interpret this rule and introduced evidenceto show that special police officers are represented in the Federationof Municipal Employees of the City and County of San Francisco.We feel it is unnecessary for us to determine the proper interpreta-tion of the rule of the Board of Police Commissioners or to decidewhether, if the employers' interpretation of the rule be correct, aBoard of Police Commissioners has the power to deprive employeesof a right guaranteed them by the National Labor Relations Act,for the case before us contains no charge that the right to join alabor organization of their own choosing has been denied theseemployees.We are herein concerned only with the question of whomthese employees desire to be represented by in bargaining with theiremployers concerning rates of pay, wages, hours of employment andother conditions of employment.That these watchmen are entitledto bargain about their working conditions, that they may delegatethe bargaining to an agent, and that such agent may be a labororganization which they may not for various reasons be eligible tojoin, are matters not prohibited by the regulation under any inter-pretation nor, we take it, seriously controverted by the employers.Without here deciding whether or not watchmen who are specialpolice officers may become members of the Union, we hold that thesewatchmen, whether special police officers or not, may be properlyincluded in the bargaining unit and may, if they desire, designatethe Union as, their representative for collective bargaining.8 Employment figures of 14 of the Companies introduced at the hearing show that eightCompanies employ only special policemen as watchmen,three Companies employ bothspecial policemen and watchmen who are not special policemen,and that three Companiesemploy only watchmen who are not special policemen.These same 14 Companies employ114 watchmen,67 of whom are special policemen and 47 of whom are not specialpolicemen.0 190NATIONAL LABOR RELATIONS BOARDWe find that the watchmen, baggagemen and porters, storemen,gearmen, linemen, sliders, janitors and sweepers, inventory clerks,dock and ship oil pumpers and handymen, as defined above, em-ployed by each of the Companies herein involved, or any portionof them so employed, constitute, for each Company, a unit appro-priate for the purposes of bargaining collectively with respect torates of pay, wages, hours of employment and other conditions ofemployment.THE ELECTIONAs previously stated some of the employees involved are regularemployees of the Companies named, and some are casual employeesworking during short periods when ships are at dock and sometimesworking for more than one Company. As an election must be heldamong the employees of each Company, it will be left to the dis-cretion of the Regional Director to determine the exact day onwhich each of these elections shall be held within the period desig-nated by the Board.Every person employed-in any one of the abovecategories for the Company whose employees are casting ballots onthe day selected by the Regional Director, including all regularemployees on the payroll immediately preceding the date of thisdirection of election, whether working or not on that particularday, and all casual employees working for the Company on thatparticular day, even though they may have previously cast ballotsas employees of any of the other Companies herein involved, shallbe eligible to vote.CONCLusIONs OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law:1.The watchmen, baggagemen and porters, storemen, gearmen,linemen, sliders, janitors and sweepers, inventory clerks, dock andship oil pumpers and handymen, as defined above, who are employedby each of the Companies herein involved, or any portion of themso employed, constitute, for each Company, a unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the watchmen, baggagemen and porters, storemen, gear-men, linemen, sliders, janitors and sweepers, inventory clerks, dockand ship oil pumpers and handymen employed, respectively, by Luck-enbach Steamship Company, Inc., Associated-Banning Company,United Fruit Company, Dollar Steamship Lines, San FranciscoStevedoring Company, American-Hawaiian Steamship Company,Matson Navigation Company, McCormick Steamship Company,0 DECISIONS AND ORDERS191shipCompany, Ocean Terminals,Inc.,Pacific Steamship Lines,Pacific Oriental Terminals Company, Grace Line, Bay Cities Trans-portationCompany,Williams Dimond & Company, Sudden &Christenson and Kingsley Company of California, within the mean-ing of Section 9 (c) and Section 2, subdivisions(6) and(7) of theNational Labor Relations Act.DIRECTION OF ELECTIONANDORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, approved July 5, 1935, and pursuant to Article III, Section8 of the National Labor Relations Board Rules and Regulations--Series 1, as amended,IT IS HEREBY DIRECTED,as part of the investigation authorized bythe Board to ascertain representatives for the purposes of collectivebargaining, that elections by secret ballot shall be held under thedirection and supervision of the Regional Director for the TwentiethRegion,acting in this matter as agent of the National Labor Rela-tions Board and subject to Article III, Section 9 of said Rules andRegulations-Series 1, as amended,within a period of four weeksafter the date of this Direction of Election on days to be designatedby the Regional Director,and subject to the rule of eligibility setforth above,among the watchmen,baggagemen and porters,store-men, gearmen,linemen,sliders, janitors and sweepers,inventoryclerks, dock and ship oil pumpers and handymen, or any portion ofthe above-named classes, employed, respectively, by LuckenbachSteamship Company, Inc., Associated-Banning Company, UnitedFruit Company, Dollar Steamship Lines, San Francisco StevedoringCompany, American-Hawaiian Steamship Company, Matson Navi-gation Company, McCormick Steamship Company, Union SteamShip Company of New Zealand, Ltd., Nelson Steamship Company,Ocean Terminals,Inc.,Pacific Steamship Lines, Pacific OrientalTerminalsCompany, Grace Line, Bay Cities Transportation Com-pany,Williams Dimond & Company,Sudden & Christenson andKingsley Company of California, to determine whether they wish tobe represented by Gatemen, Watchmen and Miscellaneous Water-frontWorkers Union,Local 38-124;International Longshoremen'sAssociation for the purposes of collective bargaining; andIT IS HEREBY ORDERED thatthe petitions concerning the Arrow Lineand the Nippon Yusen Kaisha Line be, and hereby are,dismissed. 192[SAME TITLESNATIONALLABOR RELATIONS BOARDDECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 30, 1.936Petitions for investigations and certifications of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, were filed on April 1, 1936, with the Regional Director fortheTwentieth Region by Gatemen, Watchmen and MiscellaneousWaterfront Workers Union, Local 38-124; International Longshore-men's Association, hereinafter referred to as the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of certain classes of miscellaneous waterfront workers employedby Luckenbach Steamship Company, Inc., Associated-Banning Com-pany, United Fruit Company, Dollar Steamship Lines, San Fran-cc.iscoStevedoring Company, American-Hawaiian Steamship Com-pany,Matson Navigation Company, McCormick Steamship Com-pany, Union Steam Ship Company of New Zealand; Ltd., NelsonSteamship Company, Ocean Terminals, Inc., Pacific Steamship Lines,Pacific Oriental Terminals Company, Grace Line, Bay Cities Trans-portation Company, Williams Dimond & Company, Sudden & Chris-tenson, and Kingsley Company of California.The National LaborRelations Board on May 22, 1936, acting pursuant to Section 9 (c)of the Act and Article III, Section 3 of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, authorized theRegional Director for the Twentieth Region to conduct investiga-tions and to provide for appropriate hearings upon due notice.Pursuant to such authorization, notices of a hearing were duly issuedand served by the Regional Director and on July 15, 16 and 17, 1936,a joint hearing on all of the petitions was held at San Francisco,California, before Charles A. Wood, duly designated by the Boardas Trial Examiner.Thereafter, the National Labor Relations Boardissued its Decision and Direction of Election dated August 31, 1936.Pursuant to the Direction of Election, elections by secret ballot wereconducted by the Regional Director on September 25, 1936, amongthe watchmen, baggagemen and porters, storemen, gearmen, linemen,sliders, janitors and sweepers, inventory clerks, dock and ship oilpumpers and handymen employed by each of the Companies, includ-ing all regular employees who were on the payroll immediately pre-ceding the date of the Direction of Election, whether working ornot on September 25, 1936, and all casual employees who were work-ing for each of the Companies on September 25, 1936. Thereafter, DECISIONS AND ORDERS193the Regional Director prepared and served upon the parties to theproceeding an Intermediate Report.On October 20, 1936, the Re-gional Director issued and duly served upon the parties a Supple-mentary Intermediate Report.No objections to the ballot, to theIntermediate Report, or to the Supplementary Intermediate Reportwere filed by any of the parties.The payroll submitted by the American-Hawaiian Steamship Com-,pany indicated that 55 persons regularly employed by this Companywere eligible to vote.Nineteen of these employees cast ballots.Seventeen ballots were cast for the Union and two were cast againstthe Union.On October 19, 1936, Woodley B. Fitch, president of theUnion, requested that the Board take no action "until the Union hastime to investigate certain circumstances surrounding the Election."For this reason the Board will take no action at this time on thepetition relating to the employees of this Company.The payrolls submitted by 'Bay Cities, Transportation Companyand Kingsley Company of California indicated that only one personin the unit found by the Board to be appropriate was regularly em-ployed by each of these Companies.At the election no casual em-ployees claimed to be entitled to vote because employed by these,Companies on September 25, 1936. In both of these Companies theone employee indicated his desire to be represented by the Union.The payroll submitted by, Ocean Terminals, Ltd., indicated that onlyone employee eligible to vote was regularly employed by this Com-pany.One other person claiming to be employed by this Companyas a casual employee on September 25, 1936, voted.Both ballotswere cast for the Union.However the Company challenged the voteof the casual employee and this vote was disallowed by the RegionalDirector.the other two.The National Labor Relations Act creates the duty of employersto bargain collectively.But the principle of collective bargainingpresupposes that there is more than one. eligible person who desiresto bargain.The Act therefore does not empower the Board to cer-tify where only one employee is involved.This conclusion does notmean that a single employee may not designate a representative toact for him; he had such a right without the Act, and the Act in noway limits the right.By the same token, this conclusion in no waylimits the protection which the Act otherwise gives such an employee.At the time of the election the Nelson Steamship Company was notoperating any boats.Four persons claiming to be employed by thisCompany were allowed to vote but those votes were subsequently dis-allowed by the Regional Director upon being challenged by theCompany.No certification is possible as to this Company. 194NATIONAL LABOR RELATIONS BOARDIn the case of each of the other Companies involved in this case,either a majority of those eligible chose the Union to represent them,or a majority of those eligible voted and a majority of those votingchose the Union to represent them.The Board will certify in eachof these cases, relying in the latter situation upon its precedent inIn the Matter of Associated Press, a corporation, and AmericanNewspaper Guild,Case No. R-26, decided July 3, 1936 (1 N. L. R. B.686).Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT is HEREBY CERTIFIED that Gatemen, Watchmen and MiscellaneousWaterfront Workers .Union, Local 38-124; International Longshore-men's,aAssociation has been selected by a majority of the watchmen,baggagemen and porters, storemen, gearmen, linemen, sliders, jani-tors and sweepers, inventory clerks, dock and ship oil pumpers andhandymen employed by Luckenbach Steamship Company, Inc., As-sociated-Banning Company, United Fruit Company, Dollar Steam-ship Lines, San Francisco Stevedoring Company, Matson NavigationCompany, McCormick Steamship Company, Union Steam Ship Com-pany of New Zealand, Ltd., Pacific Steamship Lines, Pacific OrientalTerminals Company, Grace Line, Williams Dimond & Company, andSudden & Christenson, respectively, as their representative for thepurposes of collective bargaining with each of the aforementionedCompanies, and that pursuant to Section 9 (a) of the National LaborRelations Act, Gatemen, Watchmen and Miscellaneous WaterfrontWorkers Union, Local 38-124; International Longshoremen's Associ-ation is the exclusive representative of the watchmen, baggagemenand porters, storemen, gearmen, linemen, sliders, janitors and sweep-ers, inventory clerks, dock and ship oil pumpers and handymen em-ployed by each of the Companies, respectively, for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment and other conditions of employment.The petitions to certify representatives of employees of the NelsonSteamship Company, Ocean Terminals, Inc., Bay Cities Transporta-tion Company and Kingsley Company of California are herebydenied.